FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY dated
as of April 14, 2008 (this “Agreement”), by and among:
 
 
(a)
ANTHRACITE CAPITAL, INC., a Maryland corporation (“Guarantor”);

 
 
(b)
MORGAN STANLEY MORTGAGE SERVICING LTD. (“Security Trustee”), as security trustee
under the Loan Agreement (hereinafter defined); and

 
 
(c)
MORGAN STANLEY PRINCIPAL FUNDING, INC., a Delaware corporation (“Agent”).

 
RECITALS
 
A.
WHEREAS, AHR Capital MS Limited, a company incorporated in the Republic of
Ireland with Company Number 411989 (“Borrower”), Security Trustee, Agent and the
other parties thereto are party to that certain Second Amended and Restated
Multicurrency Revolving Facility Agreement dated as of February 15, 2008 (the
“Loan Agreement”).

 
B.
WHEREAS, pursuant to that certain Amended and Restated Parent Guaranty and
Indemnity dated as of February 15, 2008 (the “Original Guaranty”), made by
Guarantor in favor of Security Trustee and Agent, Guarantor, among other things,
guaranteed the obligations of Borrower under the Loan Agreement.

 
C.
Guarantor, Security Trustee and Agent wish to modify certain terms and
provisions of the Original Guaranty (as herein amended, the “Guaranty”).

 
NOW THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Guarantor, Security Trustee and
Agent hereby agree as follows:
 
1.           Amendment. As and from the date of the Original Guaranty:
 
1.1           Definitions. Section 1 of the Original Guaranty is hereby amended
as follows:
 
a.         The term “Liquid Assets” is hereby deleted in its entirety and the
following shall be substituted therefor:
 
“Liquid Assets” shall mean (i) cash, United States Treasury Bills, securities
issued by an agency of, and guaranteed by, the United States of America, in each
case, that is unrestricted and not subject to Liens; and (ii) availability under
any Committed Facility that is unrestricted and not subject to Liens, but only
to the extent that the items described in (i) above are equal to or greater than
seventy-five percent (75%) of the sum of the items described in (i) and such
availability.
 
 
 
 

--------------------------------------------------------------------------------

 
 
b.         By adding the following term:
 
“Committed Facility” shall mean a credit facility under which Guarantor is a
borrower and a party reasonably acceptable to Agent and Security Trustee is
lender, whereby (i) the lender thereunder is unconditionally committed to make
advances to Guarantor upon request by Guarantor (other than any conditions
reasonably acceptable to Agent and Security Trustee); (ii) no event of default
(or event which with notice or the passage of time, or both, would constitute an
event of default) has occurred thereunder; and (iii) the period where such
advances may be requested expires more than ninety (90) days from the date of
determination.
 
2.           Representations and Warranties. Guarantor hereby makes to Agent and
Security Trustee the representations and warranties set forth in the Original
Guaranty. Such representations and warranties are true and correct as though
made on and as of the date hereof and after giving effect to this Agreement.
 
3.           Continuing Effect. As modified by this Agreement, all of the terms
of the Guaranty are in full force and effect.  Each and all references to the
Guaranty in the Loan Documents (as defined in the Loan Agreement) shall mean the
Original Guaranty as amended hereby.
 
4.           Ratification, Confirmation and Assumption. Guarantor hereby
(i) ratifies and confirms all of the obligations of Guarantor under the Original
Guaranty (as amended hereby); and (ii) represents, warrants and covenants that,
as of the date hereof, Guarantor has no knowledge of any cause of action at law
or in equity against Agent, Security Trustee any lender under the Loan Agreement
or any of their respective Affiliates (including, without limitation, any
offset, defense, deduction or counterclaim) with respect to any of such
obligations.
 
5.           Binding Effect; No Waiver; No Partnership. The provisions of the
Original Guaranty as amended hereby shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed (a) to
constitute a waiver of any right of Agent and/or Security Trustee Lender under
the Loan Documents, or (b) to create a partnership or joint venture between any
of the parties hereto.
 
6.           Further Agreements. Guarantor agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Agent and/or Security Trustee and as may be necessary or appropriate to
effectuate the purposes of this Agreement.
 
7.           Counterparts.  This Agreement may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
 
8.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
 
[The remainder of this page has been intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
GUARANTOR


ANTHRACITE CAPITAL, INC.
a Maryland corporation


By:
 /s/ Chris Milner
   
Name:
Chris Milner
 
Title:
CEO




 
AGENT


MORGAN STANLEY PRINCIPAL FUNDING INC.,
a Delaware corporation


By:
 /s/ Deborah Goodman
   
Name:
Deborah Goodman
 
Title:
Vice President



 


SECURITY TRUSTEE


MORGAN STANLEY MORTGAGE SERVICING LTD.


By:
 /s/ Matthew Grefsheim
   
Name:
Matthew Grefsheim
 
Title:
Director






